DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “78” has been used to designate both lever and 2nd actuating position (see figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output shaft and the first/second actuating device housing components must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a restoring device” limited only by the function of “exerting a predefinable force on the actuating lever” in claim 1 (and subsequent recitations).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the stationary installation site,” which lacks antecedent basis.
Claim 15 recites the first/second “actuating device housing component[s],” which is not clear in light of the specification.  These components do not have reference 
Claim 18 recites “the angular range,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 13-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,293,121 (hereinafter “Wallin”).  See embodiment of figure 2.
Regarding claim 1 Wallin discloses an actuating device for (i.e. capable of use with) a manually actuable winch for operating a line (6), the actuating device comprising:
an actuating lever (2) having a first end (end near 20) configured to cooperate with the winch (20), and wherein the actuating lever (2) is substantially elongate, 

a restoring device (23) connected to the actuating lever (2), the restoring device (23) exerting a predefinable force on the actuating lever (2) in a predefinable direction (counterclockwise in the figure).
Regarding claim 2 Wallin discloses the above actuating device, and further discloses wherein the actuating lever (2) is configured to be attached to one of two axial ends of the winch (20), and wherein the first end of the actuating lever (2) is configured to actuate the winch (20).
Regarding claim 3 Wallin discloses the above actuating device, and further discloses an actuating transmission (21) and wherein the first end of the actuating lever (2) is connected to the actuating transmission (21), and wherein the actuating lever (2) is connectable to the winch (20), with the actuating transmission (21) connected in between.
Regarding claim 5 Wallin discloses the above actuating device, and further discloses wherein the line deflecting element (12) is a roller.
Regarding claim 6 Wallin discloses the above actuating device, and further discloses wherein the actuating lever (2) is detachably connected to the winch (20) or the actuating transmission (21).  I.e. the assembly is capable of disassembly.
Regarding claim 7 Wallin discloses the above actuating device, and further discloses wherein a line cleat (9) is attached (at least indirectly) to the actuating lever (2), and wherein the position of the line cleat (9) is such that a line (6) guided over the line deflecting element (12) is able to be clamped in a desired traction direction.
claim 9 Wallin discloses the above actuating device, and further discloses wherein the actuating lever (2) is configured such that the line deflecting element (12) may be positioned in a region radially around an axial extent of the winch (20).
Regarding claim 10 Wallin discloses the above actuating device, and further discloses wherein the restoring device (23) is a spring element, wherein one end of the restoring device (23) is connected to the actuating lever (2), and the other end of the restoring device (23) is connected to stationary fastening means (see figure 2).
Regarding claim 11 Wallin discloses the above actuating device, and further discloses wherein the fastening means is attachable to (capable of being attached to, i.e. this is a functional recitation) some fixed component (1).
Regarding claim 13 Wallin discloses the above actuating device, and further discloses wherein a pivoting movement of the actuating lever (2) is limited to a predefinable maximum angular range (see 4 and 24) of between 30 degrees and 180 degrees.
Regarding claim 14 Wallin discloses the above actuating device, and further discloses an actuating device housing (1) and wherein the angular range is limited structurally by a corresponding opening (space between 4 and 25) in the actuating device housing (1).
Regarding claim 16 Wallin discloses the above actuating device, and further discloses a winch (20).
claim 17 Wallin discloses the above actuating device, and further discloses wherein the actuating device includes an actuating transmission (21) arranged at least partially in a winch housing (1).
Regarding claim 18 Wallin discloses the above actuating device, and further discloses wherein the angular range is limited structurally by or limiting elements (see 4 and 24) on the winch housing (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallin.
Regarding claim 8 Wallin embodiment of figure 2 discloses the above actuating device, but fails to teach each and every particular of claim 8.  Wallin embodiment of figure 1 teaches wherein an actuating lever (2) has slots (i.e. see elements 10/11 and groove of 12), which are arranged such that the line cleat (9) is fixable in a desired clamping position and/or clamping direction within an installation range determined by the slots (i.e. see elements 10/11 and groove of 12).
Regarding claim 15 As noted above claim 15 is unclear.  The claim is treated as best understood here.  Wallin embodiment of figure 2 discloses the above actuating fails to teach each and every particular of claim 15.  Wallin embodiment of figure 8 teaches two separate housing components (see figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the housing components of Wallin embodiment of figure 8 to the embodiment of figure 2 in order to protect components from debris and damage.  

Claims 4 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallin in view of US Patent No. 4,815,709 (hereinafter “Hockett”).  See embodiment of Hockett figures 1-2.
Regarding claim 4 Wallin discloses the above actuating device, but does not teach the specifics of claim 4.  Hockett teaches a similar actuating device (36) rotatable about a winch (24).  Hockett further discloses wherein an actuating transmission (18) is arranged in an actuating device housing (H, see annotated figure below), wherein connecting means (27/29) connect an output shaft (20) to the winch (24), and connection means (C) on the actuating device housing (H) connect (indirectly) the actuating device housing (H) to an installation site (14) of the winch (24).

    PNG
    media_image1.png
    331
    965
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the housing and connection means of Hockett to the actuating device of Wallin in order to better protect the components of Wallin.
Regarding claim 19 the combination of Wallin and Hockett teaches the above actuating device and further discloses wherein the winch (of Wallin) further comprises a winch drum (Wallin 20) about which a portion of the line (Wallin 6) may be coiled, the winch drum (Wallin 20) being disposed above a housing component (Hockett, edge of H, above) of the actuating device , wherein the housing component (edge of H) at least partially defines an opening through which the actuating lever (Wallin 2) extends, and wherein the actuating lever (Wallin 2) extends upwardly and outwardly such that the line deflecting element (Wallin 12) is disposed outward from the winch (Wallin 20) in a radial direction extending from a center axis of the winch (Wallin 20).
Regarding claim 20 the combination of Wallin and Hockett teaches the above actuating device.  Wallin further discloses wherein the actuating lever (2) is pivotable between first and second positions (see A and B), wherein the actuating lever (2) is connected to the winch drum (20) such that the pivoting of the actuating lever (2) from the first position (A) toward the second position (B) causes the winch drum (20) to rotate (i.e. via 21), whereas the pivoting of the actuating lever (2) from the second position (B) toward the first position (A) does not cause the winch drum (20) to rotate, and wherein the actuating lever (2) is biased (via 23) toward the first position (A).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 12.  Claim 12 requires the actuating lever is connectable to the winch with the actuating transmission connected therebetween (see claim 3, from which 12 depends), and wherein the actuating transmission has a drive shaft and an output shaft, the axes of rotation of which are parallel, and wherein said actuating transmission is configured such that the drive shaft, and the output shaft rotate in different directions of rotation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art documents each show different guides attachable to winches deemed relatively similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654             

/SANG K KIM/           Primary Examiner, Art Unit 3654